Citation Nr: 0943343	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.  

2. Entitlement to service connection for bilateral hearing 
loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 
1970, and periods of service in the Alabama Army National 
Guard from January 1983 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The case was previously before the Board in June 2004 and 
December 2005.  At that time, the issues were remanded for 
procedural process purposes and to obtain additional National 
Guard medical records and VA medical examinations/opinions.  
Such development has been accomplished and the case is ready 
for appellate review, and limited to the issues on the title 
page of this decision.  


FINDINGS OF FACT

1. The evidence is against a finding that the Veteran's 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, type II. 

2.  The Veteran was exposed to noise during active service.  

3.  The service treatment records do not reveal complaints or 
treatment for hearing loss; separation examination showed 
clinically normal hearing.  



4.  No competent medical evidence relates the Veteran's 
current hearing loss to any period of active duty, to include 
ADT.  


CONCLUSIONS OF LAW

1. The criteria for secondary service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service. 38 U.S.C.A. §§ 101, 106, 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

At the outset, the Board notes that the Veteran was never 
informed of how VA determines disability ratings and 
effective dates.  However, as the instant decision denies 
service connection, no disability rating or effective date 
will be assigned.  Accordingly, any absence of Dingess notice 
is moot. 

The Veteran was sent notice letters in September 2003, 
October 2004, and July 2005, that provided information as to 
what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the notice missing from the preadjudicatory 
letter was satisfied by the RO's communications listed above, 
in September 2003, October 2004, and July 2005.  Thus, with 
the issuance of that correspondence, fully compliant notice 
has been achieved.  Furthermore, following such notice, the 
claims were readjudicated with the issuance of supplemental 
statements of the case in September 2003, May 2005, October 
2008, and May 2009.  Consequently, the Board finds that any 
timing deficiency has been appropriately cured.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a December 2003 hearing.  The 
Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Hypertension - Applicable Law and Regulation 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases (to include hypertension) may be 
service connected on a presumptive basis if they become 
manifest to a compensable degree within a specified period of 
time following discharge from active service (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability that is service 
connected; and (3) competent evidence of a nexus between the 
two.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to his appeal.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

Facts and Analysis 

The Veteran contends that his hypertension is secondary to 
his service-connected diabetes mellitus.  He does not 
contend, nor does the evidence show, that service connection 
for such disability is warranted as being directly related to 
his military service. See Veteran's Statement In Support of 
Claim, August 2005; see also Hearing Transcript, December 
2003, pp. 9-10.  In this regard, his active duty service 
treatment records are silent for any complaints, findings, or 
diagnosis of hypertension and such disability was not 
diagnosed in the first post-service year.  Thus, the Board's 
focus will be on the claim of secondary service connection as 
this is the sole basis of the Veteran's claim. 

The record indicates that the Veteran was initially diagnosed 
with diabetes mellitus in May 2000.  Notably, a private 
treatment record shows initial treatment for elevated blood 
pressure and hypertension in June 1996, nearly 4 years prior 
to a diabetes diagnosis. See Southeast Cardiology Report, Dr. 
Gwinn, June 1996.  At that time, the Veteran expressly denied 
a prior history of hypertension, diabetes, or other 
cardiovascular problems.  Upon physical examination, his 
blood pressure was 120/80; the examining cardiologist opined 
that the Veteran's blood pressure was under good control and 
that further diagnostic workup was not required at that time.

The next treatment for hypertension is not shown until 
September 2001, at which time the Veteran's hypertension 
fluctuated between "not well controlled," "fairly 
controlled," and finally stable in February 2002.  

In July 2002, the Veteran underwent a VA examination in 
association with his claims for entitlement to service 
connection for diabetes and hypertension, secondary.  At that 
time, the Veteran reported that he had been diagnosed with 
high blood pressure three years prior (i.e., 1999).  Upon 
physical examination, his blood pressure readings were 
125/65, 118/74, and 113/78; his pulse was 73.  The diagnoses 
included diabetes mellitus (poorly controlled) and 
hypertension (well controlled).  No opinion regarding 
etiology was rendered at that time.  

As shown by the evidence outlined above, the Veteran has the 
disability for which he seeks service connection; therefore, 
he meets one requirement for establishing secondary service 
connection.  Furthermore, his diabetes mellitus is service-
connected, which meets a second requirement for establishing 
secondary service connection.  What remains to be established 
is whether his diabetes mellitus caused or aggravated his 
hypertension.  

In this regard, pursuant to the Board's June 2004 remand, the 
Veteran underwent another VA examination in October 2004.  At 
that time, his blood pressure readings were 137/87, 137/86, 
and 133/88.  The VA examiner opined that the Veteran's 
hypertension was more likely than not essential (or primary) 
hypertension.  Although the examiner appeared to relate his 
hypertension to primary, as opposed to secondary, causation 
(e.g., diabetes, kidney disease, etc.), no further opinion as 
to etiology was offered. 

In December 2005, the Board again remanded the Veteran's 
claim in order to obtain a more complete VA opinion, to 
include whether the hypertension was due to his service-
connected diabetes mellitus.  Accordingly, the Veteran 
underwent another VA examination in April 2007.  Upon 
physical examination, his blood pressure readings were 
136/72, 138/73, and 133/73; all other relevant diagnostic and 
clinical tests were normal.  Subjectively, the Veteran 
reiterated his belief that the hypertension was related to 
his service-connected diabetes mellitus.  He further stated 
that he was diagnosed with hypertension after his diagnosis 
of diabetes in 2001.  

After a review of the Veteran's entire claims file and 
pertinent medical history, the VA April 2007 VA examiner 
opined that it was not at least as likely as not (i.e., a 
less than 50% likelihood) that his hypertension was due to 
diabetes.  In so finding, he noted that the Veteran's 
microurinary albumin was normal and that he had no diabetic 
proteinuria or diabetic renal disease.  Essentially, the 
examiner was unable to etiologically relate the hypertension 
to the service-connected diabetes.  He further noted that the 
hypertension was well controlled and had not progressed 
beyond its expected course.  Notably, no other medical 
evidence of record refutes this examiner's conclusions, or 
otherwise relates the Veteran's essential hypertension to 
diabetes.  

The Board acknowledges that the Veteran has submitted 
numerous articles that discuss the relationship between 
diabetes and hypertension, and namely, how common it is for 
individuals with diabetes to also have hypertension.  
However, these articles are of limited probative value since 
the information is general in nature and does not 
specifically address the Veteran's case. Sacks v. West, 11 
Vet. App. 314, 317 (1998) (a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element); see 
also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
While such articles may be used to support a medical opinion 
they are insufficient in and of themselves to establish a 
nexus.

Additionally, lay evidence in support of the Veteran's claim 
is of record in the form of statements and testimony provided 
by the Veteran and his wife, A.K.  In an August 2004 letter, 
A.K. reported that the Veteran had been treated for his 
diabetes and hypertension by Dr. Kirk, a VA physician; she 
further indicated that Dr. Kirk had stated that these two 
medical conditions were related.  In this regard, the Board 
has carefully examined the referenced VA treatment records 
from Dr. Kirk and has found no such evidence relating the 
Veteran's hypertension to his diabetes.  Therefore, although 
the Veteran's wife's statements regarding Dr. Kirk's 
assessment were in all likelihood sincere, the medical 
evidence of record simply does not support any such findings. 

Testimony provided by the Veteran and his wife during the 
December 2003 Travel Board hearing included a discussion of 
their belief that his service-connected diabetes caused his 
hypertension.  Further, the Veteran testified that, to the 
best of his belief, he was diagnosed with hypertension after 
his diagnosis of diabetes.  However, the medical evidence of 
record refutes the Veteran's testimony.  Here, the Board 
briefly points to the aforementioned private treatment record 
from Dr. Gwinn (cardiologist), which shows that the Veteran 
was actively being treated for elevated high blood pressure 
and hypertension in June 1996.  See Southeast Cardiology 
Report, Dr. Gwinn, June 1996.  Nevertheless, at both his 
December 2003 Travel Board hearing and again at the April 
2007 VA examination, the Veteran stated that he was diagnosed 
with hypertension after diabetes mellitus.  The fact that 
there are such inconsistencies in the Veteran's reported 
medical history and the objective medical evidence of record, 
causes Board to place reduced probative value on his self-
reported medical history.

Finally, while the Veteran and his wife may believe there is 
a nexus between his diabetes and hypertension, the matter of 
a nexus between the disabilities is a medical question that 
is not capable of being answered by lay observation.  Since 
the Veteran and his wife are not shown to have any medical 
training or expertise to provide an opinion regarding medical 
causation, their opinions in this matter is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In contrast, on April 2007 VA examination, the physician 
rendered an opinion that the essential hypertension was less 
likely than not due to diabetes, and that such hypertension 
had not progressed beyond its expected course.  In the 
Board's judgment, this medical evidence is more probative and 
persuasive than the aforementioned internet articles because 
the VA examiner's opinion was specific to the facts of the 
Veteran's case and based on a review of the record and an 
examination of the Veteran.  Thus, the physician was familiar 
with the Veteran's history and in a position to provide a 
well informed opinion.  Furthermore, no medical profession 
has provided an opinion to the contrary.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim; 
therefore, the benefit-of-the-doubt doctrine does not apply.  
The claim for entitlement to service connection for 
hypertension as secondary to service-connected diabetes 
mellitus, type II, must be denied.



Bilateral hearing loss - Applicable Law and Regulation 

Again, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  This 
includes injuries or diseases incurred during active duty for 
training (ADT), or injuries suffered during inactive duty 
training (IDT). See 38 U.S.C.A. §§ 101(24), 106.  Reserve and 
National Guard service generally means ADT and IDT. ADT is 
full time duty for training purposes performed by Reservists 
and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Basically, this refers to the two weeks of annual training, 
sometimes referred to as "summer camp," that each Reservist 
or National Guardsman must perform each year.  It can also 
refer to the Reservist's or Guardsman's initial period of 
training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.  

It is noted that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 
38 C.F.R. § 3.307, applicable to active duty, would not apply 
to ADT or IDT. 38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 
3.307.

Facts and Analysis 

At the outset, it is noted that the Veteran was injured in a 
mortar attack and sustained shrapnel wounds to the head while 
on active duty in the Republic of Vietnam in May 1968.  He 
believes that his hearing loss is, at least in part, due to 
the in-service mortar attack.  In addition, he asserts that 
while serving in Vietnam, he was exposed to over 16 months of 
daily acoustic trauma, including mortar explosions and 
gunfire.  He further asserts that he was exposed to 
additional acoustic trauma during his 26 years as a tank 
mechanic with the National Guard.  

In this case, the Veteran has raised the possibility that his 
hearing loss is due to both active duty (from September 1966 
to March 1970), and intermittent periods of ADT (from January 
1983 to June 2004).  For purposes of clarity, the Board will 
first discuss whether service connection is warranted on a 
presumptive or direct basis as due to active duty, followed 
by a discussion of the same with respect to ADT.  

The Board has initially considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic disease of 
the nervous system, including sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  
Again, such presumption does not apply to periods of ADT and 
IDT.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In the present case, the service treatment records indicate 
that the Veteran was wounded during combat in a mortar attack 
in May 1968.  The Veteran's DD Form 214 confirms that he was 
awarded the Purple Heart; it also lists his military 
occupational specialty as "mechanic."  In addition to the 
aforementioned mortar attack, the Veteran contends that in 
his capacity as a mechanic he was constantly exposed to noise 
from heavy equipment, tanks, and helicopters.  The Veteran 
further described his in-service noise exposure at his 
December 2003 Travel Board hearing.  

The Veteran's statements with respect to his in-service noise 
exposure are found to be credible.  Moreover, his claims of 
noise exposure are consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154 (a), (b).  Accordingly, in-
service noise exposure is conceded.  However, this fact alone 
does not enable a grant of service connection for bilateral 
hearing loss.  Rather, it must further be shown that such 
noise exposure resulted in chronic disability.  Here, the 
Board finds that the evidence does not demonstrate that 
hearing loss were incurred during active service, for the 
reasons discussed below.

In evaluating the claims, the Veteran's service treatment 
records have been reviewed.  Such records are silent as to 
complaints, treatment, or diagnoses related to hearing loss.  
On separation examination in March 1970, the Veteran's 
hearing was within normal limits, and no clinical 
abnormalities of the ears were otherwise noted.  

Following separation from his tour of active duty from 
September 1966 to March 1970, there are no documented 
complaints or treatment referable to hearing loss until 1998, 
at which time a National Guard retention examination showed 
mild to moderate bilateral hearing loss.  In any event, 
hearing loss was not shown until over 30 years following the 
Veteran's discharge from his tour of active duty.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Notably, with respect to the issue of continuity of 
symptomatology, the Veteran does not contend that he has 
experienced hearing loss since his period of active duty from 
September 1966 to March 1970.  Rather, he argues that the 
type of hearing loss he sustained on active duty can manifest 
many years after such noise exposure.  For example, in a 
statement received in September 2003, the Veteran stated that 
"hearing loss is not always apparent when the damage first 
occurs."  He stated the same in a letter dated in July 2005.  
In fact, the Veteran has been afforded four VA audiology 
examinations, in July 2002, November 2004, March 2005, and 
March 2007, during which he readily admitted that he had only 
been experiencing hearing loss over the "last several 
years."  See VA Examination, Audiology, March 2007.  

Thus, the Veteran himself believes that his current bilateral 
hearing loss is causally related to active duty, as due in 
part to a mortar explosion.  However, he also asserts that 
such hearing loss can, and did, in his case, manifest many 
years after service.  In this regard, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The same holds 
true for the August 2004 statement submitted by the Veteran's 
wife in which she asserted that his hearing loss was due to 
military noise exposure.  For the reasons discussed above, 
this opinion, too, lacks probative value.  

Moreover, no competent evidence of record causally relates 
the Veteran's current hearing loss to active service.  As 
noted, the Veteran has undergone four VA examinations in 
order to determine the etiology of his hearing loss.  The 
July 2002, November 2004 VA examiners confirmed diagnoses of 
bilateral hearing loss but did not offer any opinions as to 
etiology.  

The March 2005 examiner reviewed the Veteran's claims file, 
and opined that, in light of the normal separation 
examination in March 1970, the current hearing loss was less 
likely than not due to noise exposure in the military.  
However, the March 2005 examiner rendered his opinion in the 
absence of National Guard records that not yet been 
associated with the claims file.  In December 2005, the Board 
remanded the matter to obtain the additional records and a 
medical opinion, to include review of the National Guard 
records.  

Accordingly, in March 2007, the Veteran was again examined by 
a VA audiologist.  At that time, the Veteran reported that he 
had been experiencing hearing loss over the last several 
years.  He stated that he particularly had problems 
understanding conversation while in vehicles.  Notably, he 
reported a positive history for both recreational and 
occupational noise exposure.  After review of the Veteran's 
claims file, including National Guard records, the VA 
examiner opined that his current hearing loss was not likely 
due to noise exposure in-service.  He based this on the 
absence of in-service evidence of hearing loss, the normal 
separation examination in 1970, and post-active service 
occupational noise exposure.  

Therefore, based on the above, the claims folder does not 
contain a competent medical opinion causally relating current 
hearing loss to active service (i.e., September 1966 to March 
1970).  Rather, the VA examiners in March 2005 and March 2007 
reached the opposite conclusion.  In particular, the March 
2007 opinion was offered following a review of the claims 
file, an objective examination of the Veteran, and was 
accompanied by a clear rationale consistent with the evidence 
of record.  Accordingly, such opinion is found to be highly 
probative.  Furthermore, no other competent evidence of 
record refutes this opinion.

Therefore, as the Veteran's bilateral hearing has not been 
shown to be causally related to his period of active service, 
from September 1966 to March 1970, service connection is not 
warranted.  

The Board will now address whether any current hearing loss 
is attributable to his subsequent periods of ADT.  

As previously noted, the record shows that the Veteran had 
intermittent periods of ADT with the National Guard, from 
January 1983 to June 2004.  An Army National Guard Retirement 
Points History Statement reflects that the Veteran's annual 
ADT service ranged from 0 to 30 days over the course of 21 
years.  During such service, the Veteran contends that he was 
exposed to acoustic trauma in his capacity as a tank 
mechanic.  The Board does not dispute this noise exposure.  
However, the record also shows consistent occupational and 
recreational noise exposure through out this same time period 
(January 1983 to June 2004).  Indeed, the Veteran himself 
conceded occupational noise exposure both at his December 
2003 hearing and during the aforementioned VA examinations.  
In fact, the Veteran testified that he worked in construction 
and that he was exposed to bulldozer and earth mover noise as 
well. See Hearing Transcript, pp. 19-20.  

Based on the foregoing then, the question before the Board is 
whether it is at least as likely as not that his current 
hearing loss was incurred in, or aggravated by ADT, as 
opposed to being attributed to his civilian noise exposure. 

In this regard, the March 2007 examiner opined that the 
intermittent nature of National Guard noise exposure, even 
over many years, would make it very difficult to establish a 
nexus.  He explained that, in light of the Veteran's 
documented civilian occupational noise exposure, his current 
hearing loss was more likely due to such occupational noise 
exposure than to National Guard noise exposure.  

The examiner further stated that while noise exposure in the 
National Guard/ADT could not be ruled out as a contributing 
factor, it was less likely than not that the current hearing 
loss was due to noise exposure while in the National Guard.  

Again, this opinion was accompanied by a clear rationale, 
consistent with the evidence of record, to include the 
Veteran's own statements.  Moreover, it was based on a 
thorough review of the Veteran's service treatment records, 
including those from the National Guard.  For all of these 
reasons, the opinion is highly probative.  

In sum, the Veteran's active duty service treatment records 
were silent as to complaints or diagnoses of hearing loss, 
and his hearing was normal upon separation from active 
service in 1970.  The first diagnosis of hearing loss was not 
shown until 1998, over 30 years after separation.  By that 
time, the Veteran had been exposed to noise while on ADT, as 
well as occupational and recreational noise.  A March 2007 VA 
examiner opined that it was less likely that his current 
hearing loss was due to active service or National Guard 
service; rather he expressly attributed the Veteran's current 
hearing loss to occupational noise exposure.  

Therefore, there is no basis for a grant of service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II, is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


